- Provided by MZ Technologies Table of Contents EXHIBIT 12.1 CERTIFICATION I, Enéas César Pestana Neto, Chief Executive Officer, certify that: 1. I have reviewed this amendment No. 1 to the annual report on Form 20-F of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: July 30, 2010 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer
